TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00158-CV


                                 Benjamin Wetmore, Appellant

                                                 v.

                                     Steve Bresnen, Appellee


               FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-GN-15-002332, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on March 22,

2018. On March 28, 2018, we notified appellant that no clerk’s record had been filed due to his

failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record.

The notice requested that appellant make arrangements for the clerk’s record and submit a status

report regarding this appeal by April 9, 2018. Further, the notice advised appellant that his

failure to comply with this request could result in the dismissal of the appeal for want of

prosecution. To date, appellant has not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because
appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             _________________________________________________
                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Prosecution

Filed: June 22, 2018




                                                 2